STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                      }
Appeal of Albert, et al.              }               Docket No. 110‐6‐03 Vtec
                                      }
                                      }

                    Decision and Order on Motions for Reconsideration
                      and Motion to Amend Statement of Questions



       Appellants are represented by  Stephanie J. Kaplan, Esq.; Appellee‐Applicant Ethan

Allen  Holdings,  LLC,  is  represented  by  Edward  D.  Fitzpatrick,  Esq.;  and  the  Town  of

Shelburne is represented by Jill E. Spinelli, Esq.  The parties moved for reconsideration of

various aspects of the extensive decision and order issued on the merits of this matter;

Appellants also moved to amend the Statement of Questions to add an issue for the Court’s

consideration.

       We  have  fully  reviewed  the  evidence,  the  requests  for  findings  and  legal

memoranda, and the arguments made in support of the parties’ motions.  We address the

issues raised by the parties’ motions in the order in which they appear in the decision.



       With  regard  to  the  Court’s  findings  in  the  first  full  paragraph  on  page  9  of  the

decision, Appellants argue that the importation of large amounts of fill materials to the site

will violate §§800(2) and 810(2) of the Subdivision Regulations.  The Court declines to alter

its decision in this respect.  The issue during trial with regard to the  imported fill materials

was that they not disturb the calcareous ecosystems on the property.  Therefore, fill that is

matched to the site in those characteristics should avoid an adverse effect on the property’s

plant communities and meet the requirements of §§800(2) and 810(2) of the Subdivision


                                                 1
Regulations.  Any redesign of the area of the single‐family lots will have to address the

amount of fill to be placed on or removed from the lots or the roadway.  With respect to the

area of the multi‐family lots, the soils have had greater disturbance and the vegetation in

that area is not at risk from the importation of fill.



       With regard to the Court’s findings on page 11 of the decision, Appellants argue that

it is inaccurate to use the elevation line of 235 feet above sea level, even as an approximated

description of the forested area, while Appellee‐Applicant argues that the forested area

does not extend onto lots 20, 21, and 22.  The Court declines to alter its decision in this

respect.    Exhibit 10, containing the mapping of the eighteen yellow oak trees, shows that

one of a cluster of three yellow oaks is located at the northwesterly corner of Lot 20 and the

southwesterly corner of Lot 21, while another is located at the northwesterly corner of Lot

24, supporting an interpolation of the forested area between the two, along the westerly

edge of Lots 20, 21, 22, 23 and 24.  Various witnesses testified regarding the extent of the

forested area, using differing landmarks and generally pointing to areas on the exhibits.

The Court approximation of the forested area was used in the decision to show that the

forested area has not been mapped on the property, and that the features to be protected

must be mapped before the single‐family portion of the property can be redesigned, as

discussed on pages 19 and 20 of the decision. 



       With regard to the Court’s findings in the first full paragraph on page 17 of the

decision, Appellants argue that the evidence does not support a finding that blasting could

occur at all, even for a few seconds in each construction season, without causing the bobcat

population to abandon use of the adjacent cliff property.  The Court declines to alter its

decision in this respect.  The evidence supported the Court’s finding, based on the evidence

of  the  bobcat  life  cycle,  that  “it  is  probable”  that  a  construction  schedule  could  be

                                                2
developed in the future, in consultation with wildlife experts, to allow some amount of

blasting and the use of heavy machinery.  For work on the multi‐family buildings, such

consultation must  occur and such a schedule be approved by the DRB before any blasting

or use of construction machinery may commence.  With respect to the single‐family area

of the project, it must be redesigned and approved, including any proposal for blasting.



       With regard to the Court’s analysis in the second full paragraph on page 17 of the

decision, Appellants point out that no Act 250 permit has been issued for the project.  The

Court  agrees  that  the  form  of  the  statement  beginning  “the  fact  that  the  project  has

received” is at least misleading, and that the sentence is hereby altered to read as follows,

with changed material indicated in bold:

       As the Shelburne ordinances do not adopt the criteria of the state’s land use
       law, Act 250 (10 V.S.A. Chapter 151), even if a project has received an Act
       250 permit, such a permit would not be dispositive of the analysis under the
       municipal ordinances and plan.



       With regard to the Court’s analysis in the first full paragraph on page 18 of the

decision, Appellants argue that the number of alterations in the PRD proposal that would

be required for its potential approval should result in a finding that the land is simply

unsuitable  for  development  under  §800(1)  of  the  Subdivision  Regulations.  The  Court

declines to alter its decision in this respect.  Appellee‐Applicant is entitled to develop a

revised proposal and to submit it to the Planning Commission for ruling.  This criterion

only assesses whether the existence of these features  would be “harmful to the safety,

health and general welfare of the inhabitants of the PRD or its surrounding areas.”  As

stated in the decision, despite the challenges of the site due to its rock formations and

topography,  those  features  do  not  make  it  intrinsically  unsuitable  for  some  degree  of

development.  It will be for the Planning Commission to assess in the first instance whether

                                                3
any particular redesign of the PRD meets the criteria in the regulations.



       With regard to the Court’s analysis beginning on the first full paragraph on page 19

of the decision, Appellee‐Applicant argues that consideration of off‐site impacts of the

proposed PRD is not warranted by the Subdivision Regulations or the Comprehensive

Plan, and that the Court should not consider whether the proposed project complies with

§800(7) of the Subdivision Regulations because it was not referenced in the Statement of

Questions.  The Court declines to alter its decision in this respect. 

       In footnote 8 on page 19, the decision noted:

       Nothing in the text of §800(2) limits the evaluation to existing features on the
       project property.  That is, for example, if a project were proposed for the
       shores  of  Lake  Champlain  or  Shelburne  Pond,  or  adjacent  to  a  protected
       wetland, under this language it would be necessary to analyze whether the
       proposal included due regard for the preservation and protection of those
       resources.  See also §800(7). 

As discussed in Terino v. Town of Hartford Zoning Board of Adjustment, 148 Vt. 610, 614

(1987), off‐site factors may be considered unless the express language of the ordinance

limits the analysis to on‐site effects.  Therefore, off‐site habitat and other off‐site effects

must be considered under  §800(2), regardless of whether §800(7) is brought into issue.

       Appellants move to amend the Statement of Questions, not only after the trial, but

after the decision was issued, to add §800(7) as a specific issue.  While it is true that the

effect of the proposal on the adjacent cliff habitat to the west was actively litigated during

the eleven days of trial, the evidence presented on that subject was not directed to §800(7).

The Statement of Questions defines the scope of the litigation well in advance of trial, so

that the parties know what issues they will have to meet at trial. In the present case the

Statement of Questions was further revised and agreed at trial.  Under these circumstances,

the motion to amend the Statement of Questions must therefore be denied.  Of course, in


                                              4
any  further  proceedings  before  the  Planning  Commission,  §800(7)  may  be  specifically

addressed.

       Appellants argue that the multi‐family portion of the project also fails to meet 800(2)

and 810(1).  The Court declines to alter its decision in this respect, as the evidence was

carefully analyzed on this point to make the distinction between the area of the proposed

multi‐unit buildings and the area of the proposed single‐family lots.

       Appellants also ask the Court to specify that the proposed PRD does not include due

regard for the Dry Oak‐Hickory‐Hophornbeam forest.  As discussed in the decision, the

single‐family portion of the proposed PRD does not include due regard for existing trees,

and  existing  wildlife  habitat,  and  may  or  may  not  include  due  regard  for  rock

outcroppings, which are not mapped. To the extent that the forest is made up of existing

trees, it therefore also does not include due regard for the preservation and protection of

the Dry Oak‐Hickory‐Hophornbeam forest as a defined natural resource.  However, this

recognition does not change the Court’s conclusion that, without additional restriction of

the use of the westerly buffer area and without a redesign of the lot layout of the single‐

family PRD lots, the proposed PRD does not meet the requirements of §800(2) (or §800(7)).



       With  regard  to  the  Court’s  analysis  in  the  second  paragraph  on  page  19  of  the

decision, Appellants argue that there was no evidence that a fence would be sufficient to

protect the bobcats from human and pet activity.  The Court declines to alter its decision

in this respect, as the decision was not meant to and does not suggest that a fence would

be sufficient.  All that the decision states is that the level of protection required by the

regulatory sections under discussion is not absolute, and that various different protective

mechanisms may be possible to achieve the required level of protection.  The decision

specified  that  “[a]ll  that  the  Court  can  determine  from  the  evidence  in  the  present

proceeding is that the road location and lot layout of the proposed PRD has not sufficiently

                                                5
taken into consideration the preservation or protection” of the specific features.



       With regard to the Court’s analysis in the second full paragraph on page 20 and the

first paragraph of page 21 of the decision, Appellants argue that the approval of the multi‐

family units was premature and improper without approval of designated open space for

the  remainder  of  the  project.    The  Court  declines  to  alter  its  decision  in  this  respect.

Without  the  single‐family  portion  of  the  project,  there  is  ample  open  space  for  the

recreational and open space needs of the multi‐family portion of the project.  If the single‐

family portion of the project is redesigned, it will be for the Planning Commission in that

proceeding in the first instance to assure that the project as a whole has provided for an

adequate amount of open space for both portions of the project. 



With regard to the Court’s analysis in the second full paragraph on page 21 of the decision,

Appellants request that the Court change the phrase “it will be possible” to “it may be

possible,” as there is no basis to assume that a redesigned project would be able to comply

with the regulations.    The Court agrees that the intent of the following sentence: 

       It will be possible to redesign the single‐family portion of the PRD to provide
       a  road  and  lot  layout,  an  appropriate  number  of  single‐family  lots,  an
       appropriate  amount  of  recreational  open  space,  and  the  appropriate
       protection of those natural features. 

was to indicate the potential for proposing a redesigned project that would comply with

the regulations, and not to assure that such a redesigned project necessarily would comply

with the regulations.  Accordingly, that sentence is hereby changed as follows, with the

changed material indicated in bold:

       Based  on  the  evidence  submitted  in  this  proceeding,  it  may  well  be
       possible for Appellee‐Applicant to redesign the single‐family portion of the
       PRD to provide an appropriate road and lot layout, an appropriate number
       of single‐family lots, an appropriate amount of recreational open space, and

                                                  6
       the appropriate protection of those natural features.


       With regard to the Court’s analysis in the first full paragraph on page 22 of the

decision,  and  regarding  references  to  the  Declaration  of  Covenants  throughout  the

decision, Appellee‐Applicant argues that it does not matter whether it or another entity

would be constructing the project, as the Declaration would incorporate any conditions of

permits applicable to the project.  The Court declines to alter its decision in this respect.

The issue is not whether it would be Appellee‐Applicant or another developer that would

be constructing the project as a whole, but whether the individual homeowners would be

bound by the permit’s requirements as to blasting and fill materials, protection of trees, and

areas of no‐cutting or non‐disturbance on each individual house lot.  At trial, Appellee‐

Applicant’s witnesses reiterated that while Appellee‐Applicant would be constructing the

development as a whole, it would be each individual house lot purchaser who would be

deciding how much land disturbance or fill would be required for design and construction

of a particular house on that lot.  The purpose of the Court’s references to the Declaration

of  Covenants  was  to  assure  that  the  individual  homeowners  would  be  bound  by  the

project’s permit restrictions. 



       With regard to the Court’s analysis of the applicability of certain sections of the

Comprehensive  Plan,  beginning  at  the  bottom  of  page  24  of  the  decision,  Appellee‐

Applicants  argue  that  the  Plan  was  construed  too  broadly.  The  Court  analyzed  each

specific plan section in relation to its implementing regulations, and declines to alter its

decision in this respect. 



       With regard to the Court’s analysis of the applicability of Rural Lands Objective 1,

of the Comprehensive Plan, at the top of page 26 of the decision, Appellants argue that the


                                              7
testimony of Mark Lapin can be used to specify which natural features are indicated by the

two dots on the map, and demonstrated that the proposed PRD fails to meet this objective.

The Court’s analysis of this Objective does not constitute a finding as to whether or not the

PRD accomplishes this objective of the Plan.  Rather, it was a legal analysis that the map

and the Plan, read together, do not provide enough specificity to have a regulatory effect.

This remains a hortatory, not a regulatory section of the Plan.  The Court analyzed each

specific plan section in relation to its implementing regulations, and declines to alter its

decision in this respect. 



       With regard to the Court’s analysis in the last paragraph on page 26 of the decision,

continuing onto page 27, Appellants argue that the Court should have concluded not only

that the proposed PRD fails to meet this objective by failing to provide protection for the

essential bobcat habitat on the adjacent calcareous cliff , but also should have concluded

that  the  construction  of  the  multi‐family  units  eliminates  habitat  for  cottontail,  ruffed

grouse, red fox, and deer.  Appellants seek a condition that fencing should be required to

the west of the multi‐family units to protect bobcat habitat in that location, and argue that

the PRD as a whole should be denied due to its failure to protect wildlife habitat.  The

Court declines to alter its decision in this respect.  The area proposed for the multi‐family

units had been sufficiently disturbed over time so as not to warrant protection as wildlife

habitat for the listed species, which have not been shown to lack sufficient area habitat.

The evidence did not support a finding that the adjacent cliff habitat, as habitat, extended

southerly throughout the  area to the west of the multi‐family units.  However, Appellants

will  be  free  to  participate  at  the  Planning  Commission  as  it  considers  any  proposed

redesign of the project as a whole, or of the single‐family portion of the project, and will be

free to present additional evidence and argument in support of their position that fencing

or protection of the area to the west of the single‐family portion of the project may be

                                                 8
ineffective without similar protection of the area to the west of the multi‐family portion of

the project.



       With regard to the Court’s analysis in the second and third paragraphs on page 27

of the decision, Appellee‐Applicant argues that the plan was construed too broadly and

should not apply to off‐site effects of the proposed PRD. The Court declines to alter its

decision in this respect.  The language of Comprehensive Plan “Natural & Visual Resources

and Land Conservation” Objective 3 that “[t]he alteration or disturbance of significant

natural areas shall be minimized” is not limited to areas on the same site as a proposed

project.



       With regard to the Court’s analysis in the fifth paragraph on page 27 of the decision,

Appellants argue that the Court should make the same finding with respect to the multi‐

family area of the proposed PRD, that is, that it does not maintain viable habitat conditions

for bobcat use of the important adjacent temperate calcareous cliff habitat, and therefore

also does not comply with Comprehensive Plan “Natural & Visual Resources and Land

Conservation” Objective 4.  Based on the evidence presented regarding the area to the west

of the multi‐family area of the proposed PRD, the Court declines to alter its decision in this

respect. 



       With regard to the Court’s analysis in the first full paragraph on page 29 of the

decision,  Appellee‐Applicant  argues  that,  without  a  definition  of  the  term  “forest

management  plan”  in  the  regulations,  that  the  cutting  restrictions  in  the  plan  and  the

Declaration of Covenants should satisfy the requirement to provide a forest management

plan.  The Court declines to alter its decision in this respect, for the reasons already stated

in the decision at page 29. 

                                                9
       With regard to the Court’s order in the first paragraph on page 30 of the decision,

Appellants argue that the Court should not approve a portion of the project while denying

another portion of the project.  Appellants also argue that there is no time in the bobcat life

cycle when blasting can be accomplished without causing them to abandon the cliff habitat,

so that the PRD as a whole should be denied.  In the alternative, the argue that their bobcat

expert,  Susan  Morse,  should  be  the  consultant  required  to  be  used  for  developing  the

blasting schedule.  The Court declines to alter its decision in this respect.  The decision

analyzed each element of the proposed project to determine whether it met or failed to

meet  each  applicable  section  of  the  zoning  and  subdivision  ordinances.    Appellee‐

Applicant may well wish to avail itself of the expertise of Ms. Morse, but the Court will not

require them to do so.  As discussed above, Appellants will be free to participate at the

Planning Commission as it considers any proposed redesign of the project as a whole, or

of  the  single‐family  portion  of  the  project,  and  will  be  free  to  present  evidence  and

argument in support of their position.



       Dated at Berlin, Vermont, this 21st day of March, 2006.




                                      ______________________________________
                                      Merideth Wright 
                                      Environmental Judge




                                                10